Title: To Thomas Jefferson from George Hay, 15 October 1807
From: Hay, George
To: Jefferson, Thomas


                        
                            Sir,
                            Richmond. Octr. 15. 1807.
                        
                        Your letter of the 11th. inst: did not reach me until yesterday morning after the departure of the mail.
                        A copy of the proceedings accompanied by the Judges opinions will be forwarded in a few days. The latter
                            taken from the Gazette, in which they were published by the Editor, who received the original manuscripts from the hands
                            of the Judge, may be, I presume sufficiently authenticated by the Printer himself.—Mr. Henning, whom I employed to take
                            down the evidence is busily and constantly employed in transcribing it, and says that he expects to finish his task early
                            next week. I shall urge him, and have already urged him to lose no time in its completion—
                        Mr. Rodney in a late letter intimated to me that you thought I ought to be placed as to compensation on the
                            Same footing with the auxiliary Counsel employed in behalf of the U:S. He forgot, and probably it did not occur to you,
                            that there is a Special provision in the law concerning the Compensation to Marshalls &c. authorising the Circuit
                            Court for this district, to allow to the Attorney of the U:S. in Criminal Cases, such a fee as may be deemed reasonable.
                        Martin last evening concluded an argument of three days, and the discussion will probably be terminated on
                            Saturday next. On monday I expect to hear the final sentence of the Court on the motion to Commit. Of the nature of that
                            Sentence, no indication has been given, during the argument.
                        I do not know whether you will approve what I have done as to the witnesses, the greater part of whom I have
                            discharged: The expence of their attendance here was great, and the inconvenience to themselves beyond calculation
                            oppressive. Their applications to me for their release, Supported by representations of the sickness of their wives and of
                            their children, and of the losses and ruin which they Sustained were incessant and afflicting. I moved the Judge to
                            recognise them provisionally. This he conceived he was not authorised to do; and as several went off without leave after
                            their examinations were over, I thought it best to discharge others, thinking, that if the Judge did commit for trial in
                            Kentucky, they might be summoned, or at least Such of them as were wanted might be Summoned, with less trouble and expence
                            than would result from their detention.
                        Will you pardon me for asking you, whether the island at the Mouth of Cumberland river lies within the
                            antient limits of Virginia, before the Separation of Kentucky, or whether it belonged to N. Carolina? I am afraid, if the
                            Judge Should Commit, the trial may be embarrassed by some plea to the Jurisdiction of the Court.—
                        A correct and perspicuous legal history of this trial would be a valuable document in the hands of
                            intelligent legislators. Among others it might perhaps do mischief. It might produce a Sentiment towards all judicial
                            Systems and law itself, the operation of which might perhaps be fatal to the tranquillity and good order of Society.—
                        Gen: Wilkinson said to me the other day, that as soon as he got to Washington, he should solicit an inquiry
                            before a Court martial into his Conduct. I hope he will do So, and whether he does or not, I hope the inquiry will be
                            instituted. The declaration which I made in Court in his favor Some time ago was precipitate and tho’ I have not
                            retracted it, every body Sees that I have not attempted the task which I, in fact, promised to perform. My confidence in
                            him is shaken, if not destroyed. I am Sorry for it, on his own account, on the public account and because you have
                            expressed opinions in his favor. But you did not know then what you will soon know, and what, I did not learn until after,
                            long after my declaration above mentioned.
                        I confess to you, Sir, that I cannot entirely conquer the apprehension, that you may deem me some what
                            presumptuous in making this Communication But it is obvious that I cannot be influenced by any unworthy motive: and you
                            will excuse me for Saying what I know and feel to be true;that what I have said has been produced by a real regard for
                            the public good, for the national honor, and for your reputation as far as it can depend on the fidelity and truth of
                            those, who are honored by an appointment from you.
                        I certainly do not wish that the fact of my having made this Communication Should be publicly known, but I am
                            perfectly content that you Should state it according to your discretion, and particularly to Gen: Wilkinson himself, if
                            any circumstance Shall render it in your judgment, proper.
                        Believe me to be, with the most Sincere veneration, yr. mo: ob. hu.
                        
                            Geo: Hay
                     
                        
                    